Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Under a first interpretation the amendment does not appear to overcome the prior art due to the fact that claim 8 still allows for our previous interpretation. Considering of the scope of the claim in a way that requires a shaping surface as discussed during the interview and that does not allow the examiners to call the substrate the template and the template the substrate by the discussed clarifying amendment that would cancel claim 8 requires further search or consideration.
The proposed amendments raise new issues: “the substrate surface is shaped by the shaping surface of the template; … separating the template from the film layer on the substrate by moving the template chuck and the substrate chuck away from each other, thereby forming the film layer on the substrate that reflects the shaping surface of the template” which would require further search and/or consideration. Therefore, the amendments are not entered.  
 Applicant presents only arguments directed to new features of the un-entered amended claims. Thus, the remarks are not addressed at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742